Citation Nr: 1719972	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Autologous Stem Cell Support for Multiple Myeloma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The records reflect that the Veteran served in the Peacetime and Gulf the War Era. The Veteran served in the Army from November 4, 1987 to February 27, 1988 and from June 27, 2000 to November 20, 2002. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2017 statement, the Veteran reported that his permanent address is now in New York, and that he no longer resides at his previous addresses of record. Thus, the AOJ should consider what RO should have jurisdiction over the Veteran's appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a Statement in Support of Claim, received April 27, 2017, the Veteran requested either a travel board or videoconference hearing.

As the Veteran has requested a Board videoconference hearing, the case must be remanded to the AOJ to arrange such a hearing. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board or videoconference hearing at the appropriate Regional Office. The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

